Case 20-43963       Doc 181     Filed 12/23/20 Entered 12/23/20 17:04:08            Main Document
                                            Pg 1 of 2


                          UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

  In re:                                           )     Case No.: 20-43963-399
                                                   )     Honorable Barry S. Schermer
  GARBANZO MEDITERRANEAN                           )     Chapter 11 Proceeding
  GRILL, LLC, et al.,                              )
                                                   )
                                Debtors.           )     Robert E. Eggmann, Esq.
                                                   )     Thomas H. Riske, Esq.
                                                   )     Carmody MacDonald P.C.
                                                   )     120 South Central, Suite 1800
                                                   )     St. Louis, Missouri 63105
                                                   )     (314) 854-8600
                                                   )     ree@carmodymacdonald.com
                                                   )     thr@carmodymacdonald.com
                                                   )

                    MOTION FOR LEAVE TO WITHDRAW AS COUNSEL

           COME NOW Danielle A. Suberi., and for her Motion to Withdraw as counsel of record

 for Debtor Garbanzo Mediterranean Grill, LLC, et al (“Debtor”) state as follows:

           1.    On August 12, 2020, Debtor Garbanzo Mediterranean Grill, LLC filed Chapter 11

 bankruptcy in the United States Bankruptcy Court for the Eastern District of Missouri, Eastern

 Division (the “Bankruptcy Court”). (Case No. 20-43963).

           2.    The cases associated and jointly administered to Garbanzo are as follows:

                 a. Garbanzo Mediterranean Grill Franchising, LLC, Case No. 20-43964;

                 b. Garbanzo Mediterranean Fresh, LLC, Case No. 20-43965, and

                 c. Garbanzo Mediterranean Fresh Missouri, LLC, Case No.: 20-43966.

           3.    On August 13, 2020, Attorney Danielle A. Suberi, entered her notice of appearance

 and request for copies of all pleadings and notice and orders (Doc #4).

           4.    Danielle A. Suberi has resigned from her position at Carmody MacDonald P.C. and

 therefore, wishes to withdraw as counsel of record.

           5.    Robert E. Eggmann, Thomas H. Riske, Dormie Yu Heng Ko and Carmody

 MacDonald P.C. will continue to represent the Debtor Garbanzo Mediterranean Grill, LLC, et al.
Case 20-43963       Doc 181     Filed 12/23/20 Entered 12/23/20 17:04:08           Main Document
                                            Pg 2 of 2


        6.       In accordance with Rule 2091 of the Local Rules for the United States Bankruptcy

 Court for the Eastern District of Missouri, this Court may grant Danielle A. Suberi leave to

 withdraw upon Motion by counsel.

        7.       Debtor’s last known address appears in the Certificate of Service below.

        WHEREFORE, Danielle A. Suberi. hereby request this Court enter its Order granting her

 leave to withdraw as counsel of record for Debtor Garbanzo Mediterranean Grill, LLC, et al in the

 above-styled matter; and for such other and further relief as this Court deems just and proper in

 the premises.


                                              Respectfully Submitted,

                                       CARMODY MACDONALD P.C.


                                       By: /s/ Danielle A. Suberi
                                           ROBERT E. EGGMANN #37374MO
                                           THOMAS H. RISKE #61838MO
                                           DANIELLE A. SUBERI #59688MO
                                           120 S. Central Avenue, Suite 1800
                                           St. Louis, Missouri 63105
                                           (314) 854-8600
                                           (314) 854-8660 – FAX
                                           ree@carmodymacdonald.com
                                           thr@carmodymacdonald.com
                                           das@carmodymacdonald.com

                                       ATTORNEYS FOR GARBANZO MEDITERRANEAN
                                       GRILL, LLC, ET AL.



                                  CERTIFICATE OF SERVICE

         The undersigned hereby certifies that a true and correct copy of the foregoing pleading was
 served on each counsel of record participating in the court’s electronic case filing (ECF) system
 by filing this document through the ECF system and via U.S. Mail to the addresses below on this
 December 23, 2020.


                                                        /s/ Danielle A. Suberi
                                                -2-
